









Addendum No. 6 to the Lease Agreement from 01/28/2011 between


4-Antibody AG, Hochbergerstr. 60C, 4057 Basel
(Sublessee)




and


Technologie Park Basel AG, Hochbergerstr. 60C, 4057 Basel
(Principal Lessee)


The two parties named above declare that the following spaces are removed from
the leased spaces in Technologie Park Basel (Hochbergerstrasse 60C, 4057 Basel)
as of 07/31/2013:


- Office: C4_33, 4th Floor, approx. 12 m2, rent costs:


 
per month
per year
Rent
CHF 300.00
CHF 3,600.00
Incidental costs
CHF 68.75
CHF 825.00
VAT (8%)
CHF 29.50
CHF 354.00
Total
CHF 398.25
CHF 4,779.00







4-Antibody AG


Technologie Park Basel AG
Basel, on [hw:] __________


Basel, on [hw:] 06/24/2013
[signature]
Dr. Robert Burns
Chief Executive Officer


[signature]
Samuel Hess
VR1
[signature]
Melanie Princip
Group Head of HR
[signature]
Nina Ryser
VR2




